Filed 7/19/13 P. v. Broyles CA2/8
                 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                    SECOND APPELLATE DISTRICT

                                                DIVISION EIGHT


THE PEOPLE,                                                            B243056

         Plaintiff and Respondent,                                     (Los Angeles County
                                                                       Super. Ct. No. BA 356775)
         v.

FERIAL BROYLES,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County,
William N. Sterling, Judge. Affirmed.


         Jolene Larimore, under appointment by the Court of Appeal, for Defendant and
Appellant.


         No appearance for Plaintiff and Respondent.


                                                      ******
          Ferial Broyles appeals from a judgment of conviction after pleading guilty to
one count of grand theft. The trial court suspended imposition of appellant’s sentence
and ordered probation for five years. After a contested restitution hearing, the court
ordered appellant to pay restitution in the total amount of $80,252.43. We ordered this
appeal was limited to sentencing and other noncertificate issues. Pursuant to People v.
Wende (1979) 25 Cal. 3d 436 (Wende), appellant’s counsel filed an opening brief
requesting that this court review the record and determine whether any arguable issues
exist on appeal. We have reviewed the entire record and find no arguable issue. We
affirm.
                   FACTUAL AND PROCEDURAL BACKGROUND
          As required by People v. Kelly (2006) 40 Cal. 4th 106, 124, we provide a brief
description of the facts and procedural history of the case.
          Appellant was charged in a felony complaint with (1) one count of conspiracy
to commit grand theft and welfare fraud, (2) two counts of grand theft of personal
property, (3) one count of false statements to receive health care, (4) one count of
perjury in the application for a driver’s license, (5) two counts of perjury in the
application for an identification card, (6) four counts of perjury by declaration, and (7)
seven counts of perjury by false application for aid. Appellant pled guilty to one count
of grand theft of personal property. The count to which she pled guilty alleged she had
taken $35,654 in childcare funds from the state of California and the County of Los
Angeles between August 2001 and May 2006. Appellant entered a Harvey1 waiver
and was accordingly advised that she could be liable for restitution as to all dismissed
counts. (People v. Goulart (1990) 224 Cal. App. 3d 71, 80.)
          The court suspended imposition of appellant’s sentence, placed her on
probation for five years, and ordered restitution to be determined. The court later held
a contested restitution hearing at which the following evidence was adduced.
Appellant had been using two social security numbers under slightly different names.


1         People v. Harvey (1979) 25 Cal. 3d 754.

                                              2
Under one name and number, she was receiving SSI2 benefits. Under the other name
and number, she had reported spousal income and income from wages. This income
would have reduced the SSI benefits she was receiving, had it been reported
accurately. The Social Security Administration determined, based on the unreported
income, it had overpaid her SSI benefits in the amount of $44,598.43 between 2000
and 2006.
       The evidence was that the Department of Public Social Services (DPSS) had
overpaid appellant $36,100.58 in childcare funds (which was slightly more than the
$35,654 to which she pled guilty of taking). Appellant’s daughter, Nesreen Megrisi,3
reported appellant was her childcare provider, and the childcare funds were paid to
appellant on this basis. DPSS’s investigation determined appellant had committed
childcare fraud because she was disabled during the period she received funds, and she
was not eligible for receiving childcare funds if she was disabled.
       The court ordered appellant to pay restitution in the amount of $44,598.43 to
the Social Security Administration and $35,654 to DPSS, for a total of $80,252.43.
                                    DISCUSSION
       We appointed counsel to represent appellant on this appeal. After review of the
record, appellant’s court-appointed counsel filed an opening brief asking this court to
review the record independently pursuant to Wende, supra, 25 Cal.3d at page 441. On
May 1, 2013, we advised appellant she had 30 days within which to submit any
contentions or issues that she wished us to consider. Appellant did not file a
supplemental brief.
       We have examined the entire record. We are satisfied no arguable issues exist
and appellant’s counsel has fully satisfied her responsibilities under Wende. (Smith v.




2      Supplemental security income.
3      Megrisi was charged with numerous counts in the same felony complaint as
appellant. Megrisi is not a party to this appeal.

                                            3
Robbins (2000) 528 U.S. 259, 279-284; Wende, supra, 25 Cal.3d at p. 441; see also
People v. Kelly, supra, 40 Cal.4th at pp. 123-124.)
                                   DISPOSITION
       The judgment is affirmed.




                                                 FLIER, J.
WE CONCUR:




       BIGELOW, P. J.




       RUBIN, J.




                                           4